COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       MEMORANDUM ORDER

Appellate case name:        Brodreck Hearne v. The State of Texas

Appellate case number:      01-12-00243-CR

Trial court case number: 1330405

Trial court:                230th District Court of Harris County

         The Texas Code of Criminal Procedure provides, in part: “If a criminal action or
proceeding is . . . appealed, an officer of the court shall certify and sign a bill of costs stating the
costs that have accrued and send the bill of costs to the court to which the action or proceeding is
. . . appealed.” See TEX. CODE CRIM. PROC. ANN. § 103.006 (West 2006).


       The District Court Clerk is ORDERED to file a supplemental clerk’s record with the
Clerk of this Court that contains the following document: a certified and signed bill of costs. See
TEX. CODE CRIM. PROC. ANN. § 103.006.


        The supplemental clerk’s record is to be filed with the Clerk of this Court by March 1,
2013.


        It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually        Acting for the Court


Date: February 13, 2013